Allianz Life Insurance Company of New York [Home Office: New York, NY] [Administrative Office: NW 5990 PO Box 1450 Minneapolis, MN 55485-5990 800.624.0197] Allianz Retirement ProSM New York Variable Annuity Application Individual flexible purchase payment variable deferred annuity application. Issuedby Allianz Life Insurance Company of New York (Allianz Life of NY) New York, NY[GA] 1.Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III [Missing Graphic Reference] Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No F50000-NY Page1of [6] (12/2011) 2.Purchase Payment (This section must be completed.) Make check payable to Allianz Life of NY. Source of purchase payment. Complete all that apply. ■ Nonqualified ■ QualifiedAccount Type(s) at prior carrier: (e.g. 403B, IRA, 401K, etc) ■ Purchase Payment enclosed with application. (Include replacement forms if required.) ■ Amount enclosed: $ ■ This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption. (Include replacement/ transfer forms if required.) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz Life of NY. (Include replacement forms if required.)Expected amount: $ 3. Plan specifics (This section must be completed to indicate how this Contract should be issued.) Nonqualified:■ Qualified IRA: ■IRA ■Roth IRA ■SEP IRA (Contribution for tax year ) Qualified plans:■401 ■401 one person defined benefit 4.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No If there is existing coverage, states that have adopted the NAIC Model Replacement Regulation or a variation of the Model, require that the replacement form be completed even if a replacement is not indicated. For a replacement in any state, attach theappropriate replacement form for the state in which the application is taken. The Registered Representative must also complete the Registered Representative section regarding replacement. [5.Covered Person(s) (This section must be completed)] The income Advantage Payments feature may have limited usefulness in connection with contract funding tax-qualified programs because partial withdrawals taken to satisfy the minimum distribution requirements before the Benefit Election Date may reduce the Benefit Base. Please consult your tax advisor. ■ Single Income Advantage Payments: the additional account fee for the Single Income Advantage Payments [1.00] % Name This person is: (check one) ■ Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual Date of birth // Gender: ■ Male■ Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■ Driver’s license ■ Certificate of birth ■ Passport ■ Other F50000-NY Page2of [6] (12/2011) 6.Account Allocation Percentages (This section must be completed.) •Of total purchase payments received, indicate percentage to be allocated to the accounts listed below. •Total percentages must be whole percentages and equal 100%. Base Account% Income Advantage Account% [7.Investment Option allocations] You may select up to [15] Investment Options in each Account. You are allowed [12] free transfers each contract year. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Base Account This section must be completed if Base Account percentage is greater than 0% in Section 6. Fund of Funds Large Value % AZL FusionSM Balanced Fund % AZL®Davis NY Venture Fund % AZL FusionSM Conservative Fund % AZL®Eaton Vance Large Cap Value Fund % AZL FusionSM Growth Fund % AZL®Russell 1000 Value Index % AZL FusionSM Moderate Fund % AZL®Van Kampen Growth and Income Fund Small Cap % Mutual Shares Securities Fund % AZL® Columbia Small Cap Value Fund High-Yield Bonds % AZL® Franklin Small Cap Value Fund % Franklin High Income Securities Fund % AZL® Allianz AGIC Opportunity Fund % PIMCO VIT High Yield Portfolio % AZL®Small Cap Stock Index Fund Intermediate-Term Bonds % AZL®Turner Quantitative Small Cap Growth Fund % Franklin U.S. Government Fund Mid Cap % PIMCO VIT Emerging Markets Bond Portfolio % AZL®Columbia Mid Cap Value Fund % PIMCO VIT Global Bond Portfolio (Unhedged) % AZL®Mid Cap Index Fund % PIMCO VIT Real Return Portfolio % AZL®Morgan Stanley Mid Cap Growth Fund % PIMCO VIT Total Return Portfolio Large Growth % Templeton Global Bond Securities Fund % AZL®BlackRock Capital Appreciation Fund Cash Equivalent % AZL®Dreyfus Equity Growth Fund % AZL®Money Market Fund % AZL®Russell 1000 Growth Index Specialty International Equity % AZL®Franklin Templeton Founding Strategy Plus Fund % AZL®Invesco International Equity Fund % AZL®Gateway Fund % AZL®International Index Fund % AZL®Schroder Emerging Markets Equity Fund % AZL®Morgan Stanley International Equity Fund % AZL®Van Kampen Equity and Income Fund % PIMCO EqS Pathfinder Portfolio % AZL®Morgan Stanley Global Real Estate Fund % Templeton Growth Securities Fund % BlackRock Global Allocation V.I. Fund Large Blend % Franklin Income Securities Fund % AZL®JPMorgan U.S. Equity Fund % Franklin Templeton VIP Founding Funds Allocation Fund % AZL®MFS Investors Trust Fund % PIMCO VIT All Asset Portfolio % PIMCO VIT Commodity RealReturn Strategy Portfolio % PIMCO VIT Global Multi-Asset Portfolio Total of % (must equal 100%) F50000-NY Page3of [6] (12/2011) [7.Investment Option allocations (continued)] You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Income Advantage Account This section must be completed if Income Advantage Account percentage is greater than 0% in Section 7. Group 1 Investment Options Small Cap Specialty % AZL®Small Cap Stock Index Fund % AZL®Schroder Emerging Markets Equity Fund Intermediate-Term Bonds % AZL®Morgan Stanley Global Real Estate Fund % PIMCO VIT Emerging Markets Bond Portfolio % PIMCO VIT Commodity RealReturn Strategy Portfolio Group 2 Investment Options Mid Cap Large Value % AZL®Mid Cap Index Fund % AZL®Russell Value Index Large Growth Specialty % AZL®Russell 1000 Growth Index % BlackRock Global Allocation V.I. Fund International Equity % AZL®Gateway Fund % AZL®International Index Fund % PIMCO VIT Global Multi-Asset Portfolio Group 3 Investment Options High-Yield Bonds Intermediate-Term Bonds (continued) % Franklin High Income Securities Fund % PIMCO VIT Total Return Portfolio % PIMCO VIT High Yield Portfolio % Templeton Global Bond Securities Fund Intermediate-Term Bonds Cash Equivalent % Franklin U.S. Government Fund % AZL®Money Market Fund % PIMCO VIT Global Bond Portfolio (Unhedged) % PIMCO VIT Real Return Portfolio Total of % (must equal 100%) F50000-NY Page4of [6] (12/2011) [8.]Beneficiary designation (If you need additional space, attach a complete list signed by Owner(s).) ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Non-individual Beneficiary information If the Beneficiary is a qualified plan, custodian, trust, charitable trust or other non-individual please check the applicable box and include the name above. ■ Qualified plan ■ Custodian■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other ■Primary Percentage Social Security Number or Tax ID Number ■Contingent [9.]Registered Representative By signing below, the Registered Representative certifies to the following: I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. I certify that the statements of the applicant have been correctly recorded. ■ Yes ■ No Does the applicant have an existing life insurance policy or and existing annuity contract? ■ Yes ■ No Will this annuity replace or change an existing life insurance policy or annuity contract? If this is a replacement, include a copy of each disclosure statement and a list of companies involved. Registered Representative’s signature B/D Rep. ID Registered Representative’s first and last name (please print) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s address Registered Representative’s telephone number Broker/dealer name (please print) Authorized signature broker/dealer (if required) F50000-NY Page5of [6] (12/2011) [10.]Statement of applicant By signing below, the Owner acknowledges and agrees to the following: I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. I understand that the Contract Value and variable Annuity Payments may increase or decrease depending on the investment results of the variable Investment Options, and that under the Base Contract there is no guaranteed minimum Contract Value or variable Annuity Payment. If I selected any additional options, any guarantees provided for those options are outlined in my Contract and prospectus. To the best of my knowledge and belief, all statements and answers in this application are complete and true. It is further agreed that these statements and answers will become a part of any Contract to be issued. No representative is authorized to modify this agreement or waive any Allianz Life of NY rights or requirements. Pursuant to Section 3 of the federal Defense of Marriage Act (“DOMA”), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Internal Revenue Code sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor. To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder's spouse. For information on current benefit features, restrictions or charges please review with your Registered Representative. ■ Please send me a statement of additional information (Also available on the [SEC Web site, http://www.sec.gov]) Owner signature Joint Owner signature Signed at (City, State) Signed date [11.] Home office use only If Allianz Life Insurance Company of New York makes a change in this space in order to correct any apparent errors or omissions, it will be approved by acceptance of this Contract by the Owner(s); however, any material change must be accepted in writing by the Owner(s). Changes to this application that affect product, benefits, amount of insurance, or age require acceptance by Owner(s). Please call the Allianz Life of NY with any questions at [800.624.0197]. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of New York Wells Fargo LBX Services NW 5990 NW 5990 Allianz Life Insurance Company of New York PO Box 1450 1350 Energy Lane, Ste. 200 Minneapolis, MN 55485-5990 St. Paul, MN 55108-5254 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of New York Allianz Life Insurance Company of New York PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F50000-NY Page6of [6] (12/2011)
